___________

                           No. 95-2271
                           ___________

Evelyn Holliman, as             *
Administratrix of the Estate    *
of Chester Ray Holliman, the    *
deceased and on her own behalf, *
                                *
          Appellant,            *
                                *
     v.                         * Appeal from the United States
                                * District Court for the
City of Marked Tree, Arkansas, * Eastern District of Arkansas.
a Municipal entity; Jack        *
Richardson, Marked Tree,        *        [UNPUBLISHED]
Arkansas Police Officer; Rick   *
Crum, Jailer of the Marked      *
Tree, Arkansas City Jail,       *
                                *
          Appellees.            *
                           ___________

                  Submitted:   February 16, 1996

                      Filed: February 22, 1996
                           ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________


PER CURIAM.


     Evelyn Holliman appeals the district court's1 order granting
summary judgment to defendants in her 42 U.S.C. § 1983 action. We
affirm.


     Evelyn Holliman filed this complaint as the administratrix of
the estate of her deceased husband, Chester Holliman, and also on



    1
     The HONORABLE STEPHEN M. REASONER, Chief Judge, United States
District Court for the Eastern District of Arkansas.
her own behalf as Chester's widow. Defendants moved for summary
judgment. After Holliman did not respond, the district court filed
an order directing her to do so within seven days; the court noted
that if Holliman failed to respond, the court "[would] grant
defendants' motion, if appropriate." Eight days later, Holliman
telefaxed to the court a motion for an extension of time to respond
to defendants' motion. She attached a supporting affidavit by one
of her attorneys, State Senator Roy C. Lewellen, who attested,
among other things, that he had been in legislative session; that
his co-counsel had been unable to assist in Holliman's case because
of scheduling conflicts; and that he needed to complete discovery
in order to fully respond to defendants' summary judgment motion.


     After defendants responded, the district court denied
Holliman's motion for an extension of time, and proceeded to the
merits of defendants' summary judgment motion.     Concluding that
Holliman had failed to go beyond her pleadings and controvert the
information in defendants' affidavits, the court granted summary
judgment for defendants on Holliman's federal claims, and dismissed
without prejudice Holliman's pendent state law claims. Holliman
then filed a motion for reconsideration, which the court denied,
and this appeal followed.


     Holliman argues the court erred in granting summary judgment
prior to the completion of discovery.      We disagree.    Although
Federal Rule of Civil Procedure 56 does not require district courts
to allow parties to conduct discovery before entering summary
judgment, a "party defending a summary judgment motion before
discovery is adequate may request the court to postpone ruling on
the motion until the discovery can be conducted." Humphreys v.
Roche Biomedical Lab., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993)
(citing Rule 56(f)).       The party must do so, however, by
affirmatively showing why the party cannot respond to the movant's
affidavits, and how postponement of a ruling will enable the party
to rebut the movant's showing of the absence of a genuine issue of

                               -2-
fact.    Id.

        The district court here warned Holliman of its intent to
rule on the summary judgment motion if she did not respond within
seven days; when Holliman responded eight days later with her
request for additional time, she merely relied on her attorneys'
schedules and conclusory statements that completion of discovery
was necessary to fully respond to defendants. We conclude that the
district court did not abuse its discretion in denying Holliman's
motion for an extension of time. See id.


     Holliman also argues that the district court erred in refusing
to stay proceedings, as required by Arkansas law, based on
Lewellen's status as a state legislator. Holliman first raised
this "legislative-immunity" claim in a single statement in an
affidavit attached to her motion for reconsideration. We note that
the Arkansas statute addressing legislative immunity--Ark. Code
Ann. § 16-63-406 (Michie 1987)--by its terms, properly limits its
stay-of-proceedings mandate to "courts of this state." We also
note that Holliman was represented by two other attorneys in
addition to Lewellen. See McConnell v. State, 302 S.W.2d 805, 807
(Ark. 1957).   We conclude the district court did not abuse its
discretion in denying Holliman's motion for reconsideration. See
Twin City Constr. Co. v. Turtle Mountain Band of Chippewa Indians,
911 F.2d 137, 139 (8th Cir. 1990); Sanders v. Clemco Indus., 862
F.2d 161, 169 (8th Cir. 1988).


        Accordingly, we affirm.




                                  -3-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -4-